

GREIF, INC.
NONQUALIFIED SUPPLEMENTAL DEFERRED COMPENSATION PLAN
Effective January 1, 2020
Section 1:
Purpose
As of the Effective Date, the Corporation adopts this Plan for the purposes of
providing the benefits described herein to Eligible Employees who become
Participants. The Plan is intended to be an unfunded, nonqualified program of
deferred compensation exempt from the substantive requirements of Title I of
ERISA.
Section 2:
Definitions
Whenever used in this Plan, the following words, terms and phrases shall have
the meanings given to them in this Section 2 unless another meaning is expressly
provided elsewhere in this Plan. Also, the form of any word, term or phrase
shall include all of its other forms.
2.1 Act. The Securities Exchange Act of 1934, as amended.
2.2 Account. The bookkeeping account created on behalf of each Participant
described in Section 4 to record Employer Contributions and Interest.
2.3 Affiliate. Any entity that, along with the Corporation, would be treated as
a single employer under Section 414(b) or (c) of the Code.
2.4 Beneficiary. The person or persons designated in accordance with
Section 10.1 by a Participant to receive payment with respect to the
Participant’s Account in the event of the Participant’s death.
2.5 Board. The Corporation’s board of directors or other governing body.
2.6 Cause. The occurrence of any of the following: (a) any act which the
Committee, in its sole discretion, concludes is detrimental to the best
interests of the Corporation or any Affiliate; (b) serious, willful misconduct
relating to the discharge of the duties owed to the Corporation or an Affiliate;
(c) conviction of a felony or perpetuation of a common law fraud; (d) willful
failure to comply with laws applicable to the execution of the business of the
Corporation or any Affiliate; (e) theft, fraud, embezzlement, dishonesty or
other willful misconduct that has resulted in economic damage to the Corporation
or any Affiliate; or (f) failure to comply with any of the policies of the
Corporation or the Employer.
2.7 Change in Control. The occurrence of the first of any of the following
events:
(a) Any direct or indirect acquisition by a “person,” including a “group” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Act) after which the
“person”
1



--------------------------------------------------------------------------------



or “group” is the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Corporation representing more than
30% percent of the combined voting power of the Corporation’s then outstanding
securities entitled to vote in the election of the Board; provided, however,
that “person” or “group” shall not include (i) the Corporation, (ii) any
Affiliate, (iii) any employee benefit plan of any entity described in subclauses
(i) and/or (ii) of this Section 2.7(a), or (iv) Permitted Investors; or
(b) The adoption or authorization by the shareholders of the Corporation of a
definitive agreement or a series of related agreements (i) for the merger or
other business combination of the Corporation with or into another entity in
which the shareholders of the Corporation immediately before the effective date
of that merger or other business combination own less than 50% of the voting
power entitled to be exercised in the election of the board of directors of the
entity immediately after the effective date of that merger or other business
combination; or (ii) for the sale or other disposition of all or substantially
all of the assets of the Corporation; or
(c) The adoption by the shareholders of the Corporation of a plan relating to
the liquidation or dissolution of the Corporation.
2.8 Code. The Internal Revenue Code of 1986, as amended, and any applicable
rulings and regulations issued thereunder.
2.9 Committee. The Compensation Committee of the Board.
2.10 Corporation. Greif, Inc., a Delaware corporation, and any successor.
2.11 Disability. As defined in the Corporation’s long-term disability plan. An
amendment to the definition of “disability” in the Corporation’s long-term
disability plan automatically shall amend the definition of Disability,
regardless of the restrictions and procedures described in Section 9.
2.12 Effective Date. January 1, 2020.
2.13 Eligible Employee. Each person employed by the Employer who is a member of
a select group of management employees or is a highly compensated employee
within the meaning of Title I of ERISA and who is eligible to participate in the
Greif Deferred Compensation Plan but who is not eligible to participate in
either the Greif Supplemental Executive Retirement Plan or the Greif Defined
Contribution Supplemental Executive Retirement Plan.
2.14 Employer. As applicable, the Corporation, Greif Packaging LLC, a Delaware
limited liability company, or any other Affiliate that adopts the Plan by
following the procedures described in Section 12.9.
2.15 Employer Contribution. A contribution credited by the Employer on behalf of
a Participant as described in Section 5.
2



--------------------------------------------------------------------------------



2.16 ERISA. The Employee Retirement Income Security Act of 1974, as amended, and
any applicable rulings and regulations issued thereunder.
2.17 Good Reason. The occurrence of one or more of the following, without an
affected Participant’s written consent (other than in connection with the
Participant’s Termination):
(a)A material reduction in the Participant’s compensation;
(b)The permanent assignment to the Participant of duties inconsistent in any
material respect with the Participant’s position (including, without limitation,
status, office and title), authority, duties or responsibilities normally
allotted to the Participant or any other action that results in a material
diminution in the Participant’s position, authority, duties or responsibilities;
(c)A material breach by the Employer of (or the Employer’s inability to perform)
the terms of any employment agreement with the Participant; or
(d)The failure or refusal of any successor or assign of the Employer to
(i) assume the duties and liabilities owed by the Employer to the Participant
under this Plan that arose before the Participant’s Termination or (ii) assume
the duties and liabilities owed by the Employer before the Participant’s
Termination under any employment agreement between the Employer (including those
assumed from predecessor employers, if any) and the Participant.
However, Good Reason shall not arise unless the Participant notifies the
Employer in writing of the event claimed to constitute Good Reason and the
Employer fails to correct that event within 30 days of receiving that written
notice. Notwithstanding the foregoing, Good Reason shall cease to exist for an
event on the 60th day following the later of its occurrence or the Participant’s
knowledge thereof, unless the Participant has provided written notice thereof
prior to such date.
2.18 Greif Pension Plan. The defined benefit pension plan sponsored and
maintained by Greif Packaging LLC which is qualified under Section 401(a) of the
Code.
2.19 Normal Retirement Age. The date on which a Participant attains age 65.
2.20 Participant. An Eligible Employee who has met and continues to meet the
conditions described in Section 3.
2.21 Permitted Investors. The following (a) All Life Foundation, Michael H.
Dempsey Trust, Shannon J. Diener (formerly known as Shannon J. Dempsey), the
Article 4(c) Trust held under the Naomi C. Dempsey Declaration of Trust, Henry
Coyle Dempsey Trust, Patricia M. Dempsey, Patricia M. Dempsey Living Trust,
Judith D. Hook, Judith D. Hook Living Trust, Mary T. McAlpin, Mary T. McAlpin
Living Trust, Mary T. McAlpin Charitable Remainder Annuity Trust, John W.
McNamara, Virginia D. Ragan and Virginia D. Ragan Living Trust; (b) the spouses,
heirs, legatees, descendants and blood relatives to the third degree of
consanguinity of any person in clause (a) and any adopted children and blood
3



--------------------------------------------------------------------------------



relative thereof; (c) the executors and administrators of the estate of any such
person, and any court appointed guardian of any person in clause (a) or (b); (d)
any trust, custodianship, voting trust, family partnership or similar investment
entity or a fiduciary entity for the benefit of any such person referred to in
the foregoing clause (a) or (b) or any other Persons (including for charitable
purposes), so long as one or more members of the group consisting of the
Permitted Investors have the exclusive ownership of such investment or fiduciary
entity or the exclusive or a joint right to control the voting and disposition
of securities held by such investment or fiduciary entity; and (e) any employee
or retiree benefit plan sponsored by the Company.
2.22 Plan. This Greif, Inc. Nonqualified Supplemental Deferred Compensation
Plan, as it may be amended from time to time.
2.23 Termination. A Participant’s “separation from service” from the Employer,
as defined in Section 409A of the Code.
2.24 Year of Vesting Service. Each full 12-month period (excluding fractional
periods) from the date of the Participant’s hire until Termination during which
the Participant is an employee of the Corporation or an Affiliate.
Section 3:
Eligibility and Participation
3.1 Commencement of Participation. Subject to Section 3.2 of this Plan, each
Eligible Employee shall become a Participant on the date on which the Eligible
Employee is designated as a Participant by the Committee.
3.2 Loss of Eligible Employee Status. A Participant who is no longer an Eligible
Employee shall no longer be eligible to receive Employer Contributions. Amounts
credited to the Account of a Participant who is no longer an Eligible Employee
shall continue to be administered in accordance with the terms and conditions of
this Plan and shall be paid as provided in Section 6.
Section 4:
Accounts
4.1 Account. The Committee shall establish and maintain an Account for each
Participant. Each Participant’s Account shall be credited with Employer
Contributions and Interest and reduced by any distributions made from such
Account and, to the extent permitted by applicable law, any federal, state and
local taxes required to be withheld.
4.2 Interest. The Account of each Participant shall be credited annually with
Interest prior to the Participant’s Termination determined by multiplying the
balance of such Account by the discount rate used by the Corporation to
calculate the present value of its future obligations under the Greif Pension
Plan at the beginning of such fiscal year, as reported in the Corporation’s
financial statements. If the Corporation no longer maintains the Greif Pension
Plan, each Participant’s Account shall be credited with interest at a rate
4



--------------------------------------------------------------------------------



established by the Committee from time to time. Notwithstanding the foregoing,
if its determined that the amount of Interest credited to a Participant’s
Account is an “unreasonable rate of return” within the meaning of Treasury
Regulation §31.3121(v)(2)-1(d)(iii), the amount of Interest in excess of what
would be credited using a reasonable rate of interest shall be treated as an
additional amount deferred in the year credited.
Section 5:
Contributions
5.1 Employer Contributions.
(a) Formula Contributions. The Employer shall credit each Participant who is
employed on December 31 of each calendar year with an Employer Contribution
equal to (a) 6%, multiplied by (b) the excess, if any, of the sum of the
Participant’s base salary and annual short-term incentive plan bonus payment
accrued in connection with the fiscal year ending within such calendar year,
over the maximum compensation limit imposed under Code Section 401(a)(17) for
the applicable calendar year. Notwithstanding the foregoing, the portion of any
contribution (and related interest) attributable to the annual short-term
incentive plan bonus payment shall be forfeited if the Participant forfeits
entitlement to such annual short-term incentive plan bonus payment.
(b)  Discretionary Contributions. In addition to the contribution described in
Section 5.1(a), the Employer may make discretionary contribution credits to one
or more Participants who are employed by the Employer on the date of the credit,
and in such amounts, as determined in the sole discretion of the Committee.
Discretionary contribution credits shall be subject to satisfaction of vesting
and such other criteria as determined in the sole discretion of the Committee at
the time such contribution credits are made. For purposes of clarity, the
discretionary contribution credited to any Participant for a year may be zero,
even though one or more other Participants receive a discretionary contribution
credit for that year.
5.2 Vesting. Except as provided in Sections 5.3 and 5.4, a Participant shall be
fully vested in the Participant’s Account upon the earliest to occur of the
Participant’s: (a) completion of at least ten Years of Vesting Service;
(b) attainment of Normal Retirement Age; (c) death; (d) Disability; or
(e) termination by Participant for Good Reason or Termination by Employer
without Cause within 24 consecutive calendar months beginning immediately after
a Change in Control.
5.3 Forfeiture. A Participant shall forfeit the Participant’s Account if the
Participant: (a) Terminates before meeting one of the conditions listed in
Section 5.2; (b) is Terminated for Cause at any time; or (c) violates any of the
Participant’s obligations under any confidentiality or noncompetition agreement
to which he or she is a party.
5.4 Occurrence of Certain Events. Regardless of any other provision of this
Plan, a Participant shall forfeit any unpaid portion of the Participant’s
Account and the
5



--------------------------------------------------------------------------------



Corporation shall have no further liability to the Participant if, at any time
after payment of the Participant’s Account begins, the Corporation learns that
the Participant engaged in conduct that: (a) would have constituted Cause had it
been known before the Participant Terminated; or (b) violates any of the
Participant’s obligations under any confidentiality or noncompetition agreement
to which he or she is a Party.
Section 6:
Payment
6.1 Election Regarding Form of Payment. Within 30 days after the Participant is
first designated as an Eligible Employee for purposes of the Plan, the
Participant shall submit a Payment Election Form designating the form of payment
that will apply to any vested benefits earned by the Participant under the Plan.
The Participant may elect to have his or her vested Account paid in either a
lump sum or in five (5) annual installments. If no election is made within the
first 30 days after a Participant becomes an Eligible Employee, the
Participant’s total vested Account shall be distributed in a single lump sum.
Any lump sum payment will be made within 60 days after the first day for the
calendar quarter following the six month anniversary of the date of such
Termination. Installment payments will begin within 60 days after the first day
of the calendar quarter following the six month anniversary of such Termination
and subsequent payment will be made on the anniversary date of the initial
payment. Each installment payment will be calculated by dividing the account
balance on the last day of the month preceding the date of such distribution by
the number of remaining payments.
6.2 Effect of Death. If a Participant dies before receiving full payment of the
Participant’s vested Account, the vested portion of the Account shall be paid to
the Participant’s Beneficiary in a single lump sum as soon as administratively
practicable following the Participant’s death.
6.3 Limited Cash-Out. Notwithstanding any provision in the Plan to the contrary,
the Corporation, in its sole discretion, may make a lump sum payment of a
Participant’s Account provided that: (a) the payment results in the termination
and liquidation of the entirety of the Participant’s interest under the Plan and
all agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury Regulation
§1.409A-1(c)(2); and (b) the aggregate distribution under the arrangements is
not greater than the applicable dollar amount under Section 402(g)(1)(B), of the
Code as in effect in the year of payment.
Section 7:
Taxes
7.1 Withholding for Taxes Due on Plan Payments. Regardless of any other
provision of this Plan, any payment under the Plan shall be reduced by the
amount of any federal, state and local income, wage and other taxes and charges
which the Employer is required to withhold under any applicable law or
regulation from such payment.
6



--------------------------------------------------------------------------------



7.2 Withholding for Taxes Due Before Payments Begin. The Employer shall withhold
any income, wage and other taxes imposed under any applicable law or regulation
on any Employer Contribution and/or Interest before payment is made from the
Participant’s other compensation. If no other compensation is then payable to
the Participant, the Participant shall remit to the Corporation an amount
sufficient to satisfy the Participant’s tax liability.
Section 8:
Administration
8.1 Administration. The Committee shall be responsible for the administration of
the Plan The Committee shall keep minutes of its proceedings and, with the
assistance of an administrator, all data, records and documents pertaining to
the Committee’s administration of the Plan.
8.2 Authority. The Committee shall administer the Plan in accordance with its
terms and shall have full discretionary authority to manage and control the
operation and administration of the Plan, including but not by way of
limitation, the following authority:
(a) To determine all questions relating to the eligibility of employees to
participate;
(b) To determine the identity of all Participants;
(c) To authorize all payments from the Plan;
(d) To maintain, with the assistance of the Administrator, all the necessary
records for the administration of the Plan;
(e) To interpret the provisions of the Plan and to make and publish such rules
for the regulation of the Plan as are not inconsistent with the terms thereof;
(f) To determine all questions arising with respect to the Plan’s operation and
its interpretations, which shall be final, binding and conclusive on all
parties; and
(g) To delegate, at its discretion and to the extent it considers appropriate,
the powers and duties to one or more persons of its selection and to engage
persons to advise or render assistance to the Committee or any fiduciary with
respect to the Plan.
8.3 Information to the Committee. To enable the Committee to perform its
functions, the Employer shall fully and timely provide information to the
Committee on all matters relating to the compensation of all Participants, their
service and regular employment, their retirement, death or the cause for
Termination and such other pertinent facts as the Committee may require.
8.4 Expenses. All expenses pertaining to the maintenance of this Plan incurred
by the Committee or its delegates shall be borne by the Employers.
8.5 Claims Procedure.
7



--------------------------------------------------------------------------------



(a) Any Participant or Beneficiary (the “claimant”) who believes that he, she or
it is entitled to an unpaid Plan benefit or that wishes to resolve a dispute or
disagreement which arises under, or in any way relates to, the interpretation or
construction of the Plan may file a claim with the Committee.
(b) If the claim is wholly or partially denied, the Committee shall, within a
reasonable period of time, and within 90 days of the receipt of such claim
provide the claimant with written notice of the denial setting forth in a manner
calculated to be understood by the claimant:
(i) The specific reason or reasons for which the claim was denied;
(ii) Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Committee relied to deny the claim;
(iii) A description of any additional material or information that the claimant
may file to perfect the claim and an explanation of why this material or
information is necessary; and
(iv) An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination upon
review.
If special circumstances require the extension of the 90 day period described
above, the claimant shall be notified before the end of the initial period of
the circumstances requiring the extension and the date by which the Committee
expects to reach a decision. Any extension for deciding a claim shall not be for
more than an additional 90 day period.
(c) If a claim has been wholly or partially denied, the affected claimant, or
such claimant’s authorized representative, may:
(i) Request that the Committee reconsider its initial denial by filing a written
appeal within 60 days after receiving written notice that all or part of the
initial claim was denied;
(ii) Review pertinent documents and other material upon which the Administrator
relied when denying the initial claim; and
(iii) Submit a written description of the reasons for which the claimant
disagrees with the Committee’s initial adverse decision.
An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Committee. The Committee is solely responsible for reviewing all benefit claims
and appeals and taking all appropriate steps to implement its decision.
8



--------------------------------------------------------------------------------



The Committee’s decision on review shall be sent to the claimant in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Administrator relied to deny the appeal. The Committee shall consider all
information submitted by the claimant, regardless of whether the information was
part of the original claim. The decision shall also include a statement of the
claimant’s right to bring an action under ERISA Section 502(a).
The Committee’s decision on review shall be made not later than 60 days after
its receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of the request for
review. This notice to the claimant shall indicate the special circumstances
requiring the extension and the date by which the review official expects to
render a decision and shall be provided to the claimant prior to the expiration
of the initial 60 day period.
To the extent permitted by law, the initial decision of the Committee (if no
review is properly requested) or the decision of the Committee on review, as the
case may be, shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted such claimant’s remedies under this Section 8.
Section 9:
Amendment and Termination
9.1 Amendment. The Corporation has the right to modify, alter or amend the Plan,
in whole or in part at any time. Except as permitted by Section 411(d)(6) of the
Code (applied as if the Plan was a tax-qualified plan), no amendment to the Plan
shall reduce a Participant’s Account balance. Notwithstanding anything to the
contrary in this Plan, each Participant agrees without further consideration to
any amendments necessary to avoid penalties under Section 409A of the Code.
9.2 Termination. The Plan may be wholly discontinued or terminated at any time
by action of the Corporation or may be terminated at any time as to its own
employees by any Employer. Upon the termination or partial termination of the
Plan (within the meaning of Section 411(d)(3) of the Code, applied as if the
Plan is a tax-qualified plan), all Participants shall become fully vested in
their Accounts. Except to the extent permitted under Section 409A of the Code,
termination of the Plan shall not accelerate the payment of Accounts, which
shall be distributed on the date(s) that payment otherwise would have been made
had the Plan not been terminated.
9.3 Successor Employer. If an Employer dissolves, reorganizes, merges into or
consolidates with another entity, provision may be made by which the successor
shall continue the Plan, in which case the successor shall be substituted for
the Employer under the terms
9



--------------------------------------------------------------------------------



and provisions of this Plan. The substitution of the successor for the Employer
shall constitute an assumption by the successor of all Plan liabilities and the
successor shall have all of the powers, duties and responsibilities of the
Employer under the Plan.
Section 10:
Beneficiaries
10.1 Beneficiaries. Each Participant may from time to time designate one or more
persons (who may be any one or more members of such person’s family or other
persons, administrators, trusts, foundations or other entities) as his or her
Beneficiary under the Plan. Such designation shall be made on a form prescribed
by the Committee. Each Participant may at any time and from time to time, change
any previous Beneficiary designation, without notice to or consent of any
previously designated Beneficiary, by amending his or her previous designation
in a form prescribed by the Committee. If the Beneficiary does not survive the
Participant (or is otherwise unavailable to receive payment) or if no
Beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s surviving spouse or, if there is no surviving
spouse, the Participant’s estate. If more than one person is the Beneficiary of
a deceased Participant, each such person shall receive a pro rata share of any
death benefit payable unless otherwise designated in the applicable form.
10.2 Lost Participant and/or Beneficiary. All Participants and Beneficiaries
shall have the obligation to keep the Administrator informed of their current
address until such time as all benefits due have been paid. If a Participant or
Beneficiary cannot be located, any benefit payable to such individual under this
Plan shall be forfeited, subject to reinstatement (without credit for interest
during the interim period) if subsequently located. Under no circumstances shall
any amount under this Plan escheat to any governmental authority.
Section 11:
Funding
This Plan constitutes an unfunded, unsecured promise by the Employer to pay only
those benefits that are accrued by Participants under the terms of the Plan.
Neither the Corporation nor any Affiliate is required to segregate any assets
into a fund established exclusively to pay benefits. Participants have only the
rights of a general unsecured creditor and do not have any interest in or right
to any specific asset of the Corporation or any Affiliate. Nothing in this Plan
constitutes a guaranty by the Corporation, any Affiliate or any other entity or
person that the assets of the Employers or any other entity shall be sufficient
to make payment.
Section 12:
Miscellaneous
12.1 No Contract. The adoption and maintenance of this Plan shall not be deemed
to constitute a contract of employment or otherwise between the Employer and any
10



--------------------------------------------------------------------------------



Participant or other person, and shall not be a consideration for or an
inducement or condition of any employment. Nothing contained herein shall be
deemed to give to any Participant or other person the right to be retained in
the service of the Employer or to interfere with the right of the Employer
(which right is expressly reserved) to discharge, with or without Cause, a
Participant or other person at any time without any liability for any claim
either against the Plan (except to the extent provided herein) or against the
Employer.
12.2 No Alienation. None of the benefits, payments, proceeds, claims or rights
of any Participant hereunder shall be subject to any claims of any creditor or
to attachment or garnishment or other legal process by any creditor, nor shall
any such Participant have any right to alienate, anticipate, commute, pledge,
encumber or assign any claim or right hereunder or any of the benefits or
payments or proceeds which he may expect to receive, contingent or otherwise,
under the provisions hereof. In the event any person attempts to take any action
contrary to the provisions of this Section 12.2, (a) such action shall be null
and void and of no effect whatsoever; (b) the Employer and the Committee may
disregard such action and shall not be in any manner bound thereby; and (c) the
Employer and the Committee shall suffer no liability by reason thereof. If any
Participant or other person attempts to take any action contrary to this
Section 12.2, the Employer and the Committee shall be reimbursed and indemnified
on demand out of the interest of such Participant in the Plan for any loss, cost
or expense incurred as a result of disregarding or of acting in disregard of
such action.
12.3 Applicable Law. This Plan shall be construed, administered and governed in
all respects under and by the laws of the State of Ohio (applied without regard
to any conflicts of laws principles), except to the extent that such laws are
preempted by applicable federal law.
12.4 Headings. Headings and subheadings in this agreement are inserted for
convenience of reference only. They constitute no part of the Plan.
12.5 Limitations on Payment. If, in the judgment of the Committee, a Participant
is legally, physically or mentally incapable of personally receiving and
executing a receipt for any distribution or payment due him under the Plan, the
distribution or payment may be made to the person’s guardian or other legal
representative (or, if none is known, to any other person or institution who has
custody of the person), and that distribution or payment shall constitute a full
discharge of any obligation with respect to the amount paid or distributed.
12.6 Invalid Provision. If any provision of this Plan is held to be illegal or
invalid for any reason, the Plan shall be construed and enforced as if the
offending provision had not been included in the Plan. However, that
determination shall not affect the legality or validity of the remaining parts
of this Plan.
12.7 Coordination with Other Plans. The right of Participants to benefits
accrued or payable under this Plan shall be determined solely by reference to
the terms of this document and
11



--------------------------------------------------------------------------------



shall be unaffected by any other document or agreement between Participant and
the Employer.
12.8 Extension of Plan to Affiliates. By action of its Board, the Corporation
may extend participation of this Plan to any Affiliate in addition to Greif
Packaging LLC, but only if the board of directors or governing body of the
Affiliate accepts participation in the Plan, agrees to the terms of the Plan and
delegates to the Corporation and the Committee the authority to amend, terminate
and administer the Plan according to its terms.
12.9 Section 409A of the Code. It is intended that this Plan comply with
Section 409A of the Code, and, to the maximum extent permitted by law, this Plan
shall be interpreted, administered and operated in good faith accordingly.
Nothing herein shall be construed as an entitlement to or guarantee of any
particular tax treatment to a Participant. The Corporation may accelerate the
time or schedule of a payment to a Participant to pay an amount the Participant
includes in income as a result of the Plan failing to meet the requirements of
Section 409A of the Code. Such payment shall not exceed the amount required to
be included in income as a result of the failure to comply with Section 409A of
the Code.
12

